Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1—10  have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on May 14, 2021 has been acknowledged by the Office.
Claim Objections
The disclosure is objected to because of the following informalities:
Claim 8 recites “the first sealing part”  with prior recitation of said “first sealing part” in the claim upon which it depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6510573 B1 to Grabe (Grabe hereafter).

    PNG
    media_image1.png
    503
    1257
    media_image1.png
    Greyscale
As per claim 1, Grabe teaches, A multi-layer sleeping pad (see 10—Fig.7a: multi-layer sleeping pad), comprising: an outer air cushion (see 16 & 18,48—Fig.7a: outer air cushion); an inner air cushion (see annotated Fig.7a:  inner air cushion); and a first cushion pad (see 28—Fig.7a:  first cushion pad (top element)); wherein the outer air cushion is provided with a first cavity (see annotated 36—Fig.7a: first cavity); the inner air cushion is arranged in the first cavity (see annotated —Fig.7a: inner air cushion arranged in first cavity); the first cushion pad is arranged between an inner top of the outer air cushion and an outer top of the inner air cushion (see annotated Fig.7a) 










and the first cushion pad is configured to cushion a pressure applied by the inner top of the outer air cushion to the outer top of the inner air cushion (see Col 2 Line 36 - 41: "The top panel of the cover may be padded to provide a smooth, continuous surface over the air cells. Alternately, both the top and bottom panels may be padded so that the pillow may be flipped over without a discernible difference in the level of comfort regardless of which side of the pillow is in use. ").
As per claim 2, Grabe teaches The multi-layer sleeping pad of claim 1, wherein the multi-layer sleeping pad further comprises a second cushion pad (see 28—Fig.7a: second cushion pad (bottom element 28)); the second cushion pad is arranged between an outer bottom of the inner air cushion and an inner bottom of the outer air cushion (see annotated Fig.7a: ); and the second cushion pad is configured to cushion a pressure applied by the inner bottom of the outer air cushion to the outer bottom of the inner air cushion (see Col 2 Line 36 - 41: ).
As per claim 3, Grabe teaches The multi-layer sleeping pad of claim 1, wherein the multi-layer sleeping pad further comprises an inflation structure (see 44—Fig.8a: inflation structure); the inflation structure is connected to the outer air cushion (see 48—Fig.7a: inflation structure connects to outer air cushion (element 48 side portion) via element (72)) and the inner air cushion (see 40—Fig.7a: inflation structure (44) connected to inner cushion at element (40) via element (72) of inflation structure); the inner air cushion is provided with a second cavity (see 69—Fig.7a; examiner note);
Note: The examiner considers the space within  the bottom row of elements 69 as the second cavity
and the inflation structure is configured to inflate the first cavity and the second cavity (see examiner note; Col 8 Line 33-35: "The inflation device 44 allows the user to control the relative resiliency of the pillow 10 by regulating the air pressure in the air cushion 14."
Note: The examiner notes that the first cavity and second cavity comprise of element (69) which is inflated by inflation  structure (44).

As per claim 4, Grabe teaches The multi-layer sleeping pad of claim 3, wherein the inflation structure comprises a first inflation assembly (see annotated Fig. 8B: first inflation assembly ) and a second inflation assembly (see annotated Fig. 8B: second inflation assembly); the first inflation assembly is connected to the second inflation assembly (see annotated Fig. 8B) and the outer air cushion (see 48—Fig.7a: first inflation assembly connects to outer air cushion (48) via element (72));

    PNG
    media_image2.png
    418
    599
    media_image2.png
    Greyscale




 the second inflation assembly is connected to the inner air cushion (see 40—Fig.7a: second  inflation assembly connects to inner air cushion at element (40) via element (72) ); the first inflation assembly is configured to inflate the first cavity (see Col 7 Lines 41 - 43: " In an alternate construction of the air cushion shown in FIG. 8B, the air cushion is comprised of two independent sections 69 of air cushions interconnected via two lengths of flexible tubing 71. The flexible tubing provides air flow between each section and the internal air channels of each section.”);
Note: The examiner notes that top element 71 of Fig. 8b is part of the first inflation assembly.

and the second inflation assembly is configured to inflate the second cavity (see Col 7 Lines 41 – 43)
 Note: The examiner notes that top element 71 of fig. 8b is part of the second inflation assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6510573 B1 to Grabe in view of US 20160223095 A1 to Sando et. al. (Sando hereafter).
As per claim 5, Grabe teaches The multi-layer sleeping pad of claim 4, wherein the first inflation assembly comprises a first sealing assembly (see 71—Fig.8B: top element 71 ) and a first air channel (see 75—Fig.8B: top element 75); the first sealing assembly is connected to the second inflation assembly (see Col 8 lines 1 - 5: " two lengths of flexible tubing 71 connected to a "Y" connector") and a first end of the first air channel (see Col 8 lines 1 - 5:  FIG. 8B shows a configuration where the flexible tubing 71 communicates with each of the separate base sheets 60 through a pair of elbows 75); the first air channel is configured to communicate the first cavity with an external environment (see examiner note; Col 8 lines 9 - 14: "To lower air pressure or deflate the cushion 14, the user actuates a spring-loaded pressure relief valve 76 that bleeds air from the cushion 14.).
Note: The examiner notes that first air channel 75 communicates first cavity with the external environment via element 76 which bleeds air from the cushion.

Grabe does not teach a second end of the first air channel is arranged in the first cavity and the first sealing assembly is configured to seal the first air channel.
Sando teaches a second end of the first air channel is arranged in the first cavity (see 14—Fig.1: second end of first channel (14) arranged in first cavity (12)); and [wherein] the first sealing assembly is configured to seal the first air channel (see examiner note; para [0056] and [0057] : "As manufactured, and also as required to facilitate sustained inflation of the inflatable compartment, the valve seat 18 is inserted into the valve port 14….The cap 20 is also inserted into the valve seat 18. ").Note: The examiner defines element 18 and 20 as the first sealing assembly.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grabe with the teachings of Sando with the motivation of providing and component capable of being easily removed and inserted into the device for inflation and deflation (see para [0018] "the improved valve may, at any time, be manipulated so as to physically remove the valve seat from the valve port to facilitate deflation of the inflatable device and physically insert the valve seat into the valve port to facilitate inflation of the inflatable device").
As per claim 6, Grabe teaches a first connecting part (see examiner note; Col 8 lines 1 - 5: " FIG. 8B shows a configuration where the flexible tubing 71 communicates with each of the separate base sheets 60 through a pair of elbows 75 at the underside of the base sheet 60 of each section 69 and two lengths of flexible tubing 71 connected to a "Y" connector); one end of the first connecting part is connected to the second inflation assembly (see examiner note; Col 8 lines 1 – 5)
Note: The examiner considers the Y connector as the first connecting part. It may be understood that the first connecting part "Y connector" connects to element 71 of the first inflation assembly and element 71 of the second inflation assembly. 
Grabe does not teach, wherein the first sealing assembly comprises a first sealing part and the first end of the first air channel; and the other end of the first connecting part is connected to the first sealing part.
Sando teaches, wherein the first sealing assembly comprises a first sealing part (see 54—Fig.5A:  first sealing part) and the first end of the first air channel (see 102—Fig.5A: first connecting part (18) connected to first air channel (14)); and the other end of the first connecting part is connected to the first sealing part (see 104—Fig.5A: first connecting part (18) connected to first sealing part (54) via element 104).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grabe with the teachings of Sando with the motivation of providing a flexible material to connect components of the sealing assembly (see para [0064] "Valve port 14 and valve seat 18 are connected by way of a first flexible connector 102. Flexible connector 102 is connected to side of valve seat 18 opposite first tab 38.").
As per claim 7, Grabe teaches The multi-layer sleeping pad of claim 4, wherein the second inflation assembly comprises a second sealing assembly (see 71—Fig.8B: sealing assembly element (71) bottom element) and a second air channel (see 75—Fig.8B: second air channel (75) bottom element); the second sealing assembly is connected to the first inflation assembly (see Col 8 lines 1 - 5) and a first end of the second air channel (see Col 8 lines 1 - 5:  FIG. 8B shows a configuration where the flexible tubing 71 communicates with each of the separate base sheets 60 through a pair of elbows 75); the second air channel is configured to communicate the second cavity with an external environment (see examiner note; Col 8 lines 9 - 14: "To lower air pressure or deflate the cushion 14, the user actuates a spring-loaded pressure relief valve 76 that bleeds air from the cushion 14.”).
Note: The examiner notes that the second air channel 75 communicates with second cavity with the external environment via element 76 which bleeds air from the cushion.

Grabe does not teach a second end of the second air channel is arranged in the second cavity ; and the second sealing assembly is configured to seal the second air channel.
Sando teaches a second end of the second air channel is arranged in the second cavity (see 14—Fig.1: second end of second air channel (14) arranged in second cavity (12)) ; and the second sealing assembly is configured to seal the second air channel (see examiner note; para [0056] and [0057] : "As manufactured, and also as required to facilitate sustained inflation of the inflatable compartment, the valve seat 18 is inserted into the valve port 14….The cap 20 is also inserted into the valve seat 18. ").
Note: The examiner defines element 18 and 20 as the first sealing assembly.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grabe with the teachings of Sando with the motivation of providing and component capable of being easily removed and inserted into the device for inflation and deflation (see para [0018] "the improved valve may, at any time, be manipulated so as to physically remove the valve seat from the valve port to facilitate deflation of the inflatable device and physically insert the valve seat into the valve port to facilitate inflation of the inflatable device").
As per claim 8, Grabe teaches a second connecting part (see examiner note; Col 8 lines 1 - 5);
Note: The examiner considers the Y connector described in Col 8 lines 1 – 5 as the second connecting part.
one end of the second connecting part is connected to the first inflation assembly the second connecting part is connected to the first sealing part (see examiner note; Col 8 lines 1 – 5)
 Note: It may be understood that the first connecting part "Y connector" connects to element 71 of the first inflation assembly and element 71 of the second inflation assembly.

and the second air channel (see examiner note; Col 8 lines 9 - 14: "To lower air pressure or deflate the cushion 14, the user actuates a spring-loaded pressure relief valve 76 that bleeds air from the cushion 14.")
Note: The examiner notes that second air channel 75 communicates first cavity with the external environment via element 76 which bleeds air from the cushion.

Grabe does not teach wherein the second sealing assembly comprises a second sealing part; and the other end of the second connecting part is connected to the first sealing part.
Sando teaches wherein the second sealing assembly comprises a second sealing part (see 50—Fig.5A: second sealing part); and the other end of the second connecting part is connected to the first sealing part (see 54—Fig.5A: second connecting part (18) connected to connected to the first sealing part (54)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grabe with the teachings of Sando with the motivation of providing and component capable of being easily removed and inserted into the device for inflation and deflation (see para [0018] "the improved valve may, at any time, be manipulated so as to physically remove the valve seat from the valve port to facilitate deflation of the inflatable device and physically insert the valve seat into the valve port to facilitate inflation of the inflatable device").
As per claim 9, Grabe teaches, wherein the second inflation assembly further comprises an inflation bag (see 74—Fig.8B); the inflation bag is connected to the second air channel (see 72—Fig.8B: connected to the second air channel (75) via “Y connector”); and the inflation bag is configured to inflate the second cavity (see Col 8 lines 9 - 10: "The user inflates the air cushion 14 by squeezing the bulb pump 74.").
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6510573 B1 to Grabe in view of US 20160223095 A1 to Sando in further view of CN 2572039 Y to Xiao (Xiao hereafter).
As per claim 10, Grabe nor Sando teach The multi-layer sleeping pad of claim 9, wherein the inflation bag comprises a sponge body, a main body and a one-way valve; the main body is configured to wrap the sponge body; the sponge body is provided with a through hole; the through hole is communicated with the second air channel; and the one-way valve is arranged on a wall of the through hole away from the second air channel.
Xiao teaches The multi-layer sleeping pad of claim 9, wherein the inflation bag comprises a sponge body (see 3—Fig.4: sponge body), a main body (see 1—Fig.4: main body )
and a one-way valve(see 21—Fig.4: one-way valve); the main body is configured to wrap the sponge body; (see Fig.4: main body 1 wrapped around sponge body) the sponge body is provided with a through hole (see 4—Fig.4: through hole); the through hole is communicated with the second air channel (see 12—Fig.4:  second air channel(31)); and the one-way valve is arranged on a wall of the through hole away from the second air channel (see 2—Fig.4: one-way valve 21 arranged along wall (2) of through hole (4) away from second channel 31)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grabe with the teachings of Sando with the motivation of providing a cost effective  structure to inflate a device without the use of electricity (see page 2 "Beneficial effects: compared with manual blowing, the technical solution of the utility model, the charging time is short, the labor intensity is small, it is healthy, and charging method for air cylinder or drum fan, it does not need to carry the inflatable device, it does not need electric energy, and it is convenient to use.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/27/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/31/2022